Title: From Thomas Jefferson to St. Lambert, 8 August 1786
From: Jefferson, Thomas
To: St. Lambert, Jean François, Marquis de



Aug. 8. 1786.

Mr. Jefferson has the honour of presenting his compliments to Monsieur le marquis de St. Lambert, and of thanking him for his very excellent translation of the act of the Virginia assembly. An opportunity having occurred, before the receipt of it, of forwarding the act to some foreign courts where it was thought it would be well received, Mr. Jefferson had been obliged to print copies from a translation prepared for the Encyclopedie. He shall endeavor as soon as possible to avail the public of the better one of M. de St. Lambert. He begs leave to present to him, and also through him to Madame la Comtesse d’Houditot the homage of his respects.
